Rombauer, P. J.,
delivered the opinion of the court on a motion for rehearing.
The plaintiff claims that the opinion ignores the fact that she sues the defendant as a corporation de facto and not de jure, and that, therefore, it was not incumbent upon her to prove the defendant’s corporate existence, but she could rely upon the estoppel created by the fact of defendant contracting in a corporate name.
Where one contracts with a body assuming to actas a corporation, or by a name distinctly implying a corporate existence, both parties in a suit upon the contract are usually estopped from denying such corporate existence. St. Louis Gas Light Co. v. City of St. Louis, 11 Mo. App. 55; Father Mathew Society v. Fitzwilliam, 12 Mo. App. 445; Hasenritter v. Kirchhoffer, 79 Mo. 239. This results from the fact that holding otherwise would work a fraud on one of the contracting parties. But, how this principle can be invoked in favor of a party who is a member of the association himself, and must be presumed to know that it is no corporation, in a case where the contract does not purport to be made by a corporation or in a corporate name, it is difficult to conceive. This court has held that the name “National Slipper Company” does not necessarily imply a corporation. Clark v. Ins. Co., 7 Mo. App. 77. And there is certainly nothing in this case which could be tortured into evidence of the fact that the plaintiff was misled by an act of the defendant into the belief that she was contracting with a corporation.
*685The plaintiff’s proper mode of procedure, if she desired to test the merits of her claim, would have been the one pursued in Piquenard v. Libby, 7 Mo. App. 565. We desire, however, to add that we do not intend to intimate that under the evidence offered she has recourse against any one, or has shown any cause of action against any one, not feeling called upon to express any opinion on that subject one way or the other, since' the proper parties are not before the court.
All the judges concurring, the motion for rehearing is overruled.